Title: To Benjamin Franklin from David Hartley, 18 February 1778
From: Hartley, David
To: Franklin, Benjamin


Hartley, writing the day after Lord North revealed the government’s conciliatory plan, was more euphoric than that plan warranted. It had been in preparation since early December, precipitated first by the news of Saratoga and then by increasingly strong intimations of a forthcoming Franco-American alliance. North, faced by reluctance in the King and Germain, had formulated his proposals without consulting the cabinet until the last minute. They were two: renunciation of Parliament’s right to tax America or levy duties for revenue (duties intended to regulate trade were to be refunded to the colonies), and the establishment of a commission empowered to end hostilities, grant pardons, and discuss the suspension, subject to Parliamentary approval, of any act since 1763 to which the Americans objected. This plan was calculated to produce initial euphoria in anyone who, like Hartley, hoped for a mutual agreement, whatever its form, that would preserve the imperial connection. But the plan offered no real ground for hope. From the viewpoint of British conservatives it went too far, for it meant surrendering the meat of sovereignty; George III would not be, remarked one observer, “one jot more substantially King of America than King of France.” From the viewpoint of most Americans the plan did not go far enough. It skirted the question of their independence, by assuming that they would leave that issue open until it vanished in a final settlement. They were expected, in other words, to accept for purposes of negotiation an authority that they had expressly rejected, a sovereignty that would be free, as Franklin quickly pointed out, to undo any agreement that might be reached. The offer might have been welcomed in the colonies two years before; now it was outdated.
 

My Dear Sir
London feb 18. 1778.
I hope in God that no fatal step has yet been taken between America and the Court of France, which will defeat the hope of a reunion between Great Britain and America. I told you that better times would come. They are come. I hardly can describe to you the Substance of what passed in the House of Commons last Night. Ld. North laid before the house an explanation of his propositions, in which he has done justice to those dispositions for peace and for a settlement of America, which he expressed in the course of a late negotiation upon a subordinate point. (I mean the Affair of the prisoners.) There are no propositions before the house, but only his explanation of the intent of two bills, which are to be brought in. One of the bills is expressly to relinquish parliamentary taxation. The other is to appoint Commissioners to treat with any persons whatsoever and upon any topicks. I think we understood that they are to be, or in effect to be, plenipotentiaries. In short if the bill corresponds to what has been announced, it will give full powers to the Commissioners to proceed to a cessation of hostilities, treaty, peace, and perpetual union with America. The order for bringing in the bill passed nemine Contradicente. I hope in God that it not come too late.
In my opinion, I cannot help attributing in some degree the present change of measures, to the effect of your wise and temperate counsels, and to the knowledge of your friendly—I must add—your magnanimous affection to this Country, which was explained to Lord North on a late occasion. He was at all the time thro common sense possessed of a very high opinion and respect for your person and character; and so I found him upon the opening of our conferences. But when I expressed to him the reality of your Character and that you had stood in the gap to prevent the rupture to the very last point of defence, and that the only hopes of peace rested upon your prudent and temperate management, the manner of his Communication with me was totally altered to a full and friendly confidence. He allowed me to read to him my letter to you of the 25 of December which Mr. Thornton brought over to you. He gave me full assurances that I should not be interrupted in any Correspondence with you. He told me that I could not serve my country more essentially than by cultivating every intercourse that might forward peace. He expressed his approbation of my going to Paris to have a conference with you. In short in everything he expressed the sincerest dispositions for peace, and by his Conduct yesterday he has avowed them to the Public. If it be still in your power to arrest the fatal act of separation, I am confident that peace is now practicable. If this be still in your power, I know no Sentiment of the heart that can rival the reward due to yours. That good old man may compose his heart to a blessed rest, who leaves behind him peace to his Country and to Mankind. Yours most affectionately
DH.



PS Might it not be of advantage if Mr. Thornton were to take a trip to England. He knows where to find a bed. It is impossible to communicate at such critical moments so effectually as by personal conferences in confidence. Mr. Thornton will shew you a letter of mine to him and another letter containing the titles of the two bills above mentioned.
To Dr. Franklin

